Kupferman, J. P.,
dissents in a memorandum as follows: While I agree that the choice of members of a jury should not be a racial lottery,* it does not appear that the sole purpose in the challenges was to create a racially skewed jury, as there were two Blacks remaining on the jury.
Inasmuch as the jury eventually chosen was substantially representative of the community, we must face a pressing question of judicial administration. If, by some chance, a substantial number of Blacks or Whites are members of the panel and a great many of them are challenged peremptorily, this could mean that an evidentiary hearing becomes imperative, thus piling more and more dead weight upon the criminal justice system.

 The trial court suggested that there was no reasonable complaint about the use by the prosecutor of peremptory challenges to strike Blacks from the jury, because the defense was doing the same thing to eliminate potential White jurors.